DETAILED ACTION
The instant application having Application No. 16/772,923 filed on 6/15/2020 is presented for examination by the examiner. The amended claims submitted February 15, 2022 are under consideration. Claims 1 and 5-7 are pending. Claims 2-4 and 8-11 are canceled. 

Allowable Subject Matter
Claims 1 and 5-7 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the prior art fails to teach or reasonably suggest the following limitations when taken in context of the claim as a whole: “a surface located radially inwardly beyond the inclined surface of the intermediate ring is in contact with a surface located radially inwardly beyond the inclined surface of the resin lens, and a third gap is formed between a surface located radially outwardly beyond the inclined surface of the intermediate ring and a surface located radially outwardly beyond the inclined surface of the resin lens, the third gap being formed in the axial direction of lens barrel.”
Claims 5-7 depends from claim 1 and are allowable for at least the reasons stated above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARA E RAKOWSKI whose telephone number is (571)272-4206.  The examiner can normally be reached on 9AM-4PM ET M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 571-272-3689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CARA E RAKOWSKI/Primary Examiner, Art Unit 2872